Citation Nr: 0826014	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to death pension benefits, to include recognition 
of the appellant as the surviving spouse.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to January 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a administrative letter dated in March 2004 
from the Department of Veteran Affairs (VA) Regional Office 
(RO), in Denver, Colorado, which determined that the 
appellant was not eligible for death pension benefits.

It is noted that in the March 2004 letter, the RO told the 
appellant that she had not been approved for death pension 
benefits because the decedent did not have qualifying war 
time service.  The appellant perfected an appeal.  In a March 
2006 letter, the RO also told the appellant that it could not 
establish her as the surviving spouse for VA purposes.  The 
RO asked for additional evidence.  See also letter dated in 
July 2006.  

In the November 2007 Supplemental Statement of the Case the 
RO added that the appellant had not submitted the requisite 
evidence needed to establish her status as a claimant, and 
confirmed and continued the denial.  The appellant responded 
that she had no additional evidence to submit.  Given the 
aforementioned procedural development, the issue before the 
Board is as stated on the title page of the decision.

In 2003, the appellant appointed the American Legion as her 
representative.  By letter dated July 2008, after 
certification of the appeal, the American Legion withdrew 
representation.  The American Legion withdrew representation 
based on no contact and a lack of cooperation from the 
appellant.  Supporting documentation is included within the 
claims file; thus, good cause for withdrawal of 
representation has been presented.  The appellant has not 
responded.  Thus, the Board concludes that the appellant is 
currently unrepresented in the instant appeal.  See 38 C.F.R.  
§§ 20.602, 20.608 (2007).


FINDINGS OF FACT

1.  The decedent died on August [redacted], 2003.

2.  VA has not recognized the appellant as the surviving 
spouse of the decedent.

3.  In any event, the veteran had peacetime service from 
March 1962 to January 1963.

CONCLUSION OF LAW

The criteria for eligibility to VA death pension benefits to 
include recognition of the appellant as the surviving spouse 
have not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.2, 3.3, 3.54, 3.205, 3.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Certificate of Death indicates that the veteran died on 
August [redacted], 2003.  The appellant seeks death pension benefits.

At the outset, the Board notes that VA has not recognized the 
appellant as the surviving spouse of the veteran.  The 
appellant alleges she is entitled to VA benefits as the 
surviving spouse of the veteran. 

"Surviving spouse" means a person of the opposite sex whose 
"marriage" to the veteran is valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued and who was the spouse of the veteran at 
the time of the veteran's death and (a) lived with him 
continuously from the date of marriage until his death, 
except where there was a separation that was due to the 
misconduct of the veteran without fault of the spouse, and 
(b) except as provided in § 3.55, has not remarried or lived 
with another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. §§ 3.1(j), 3.50.

In the absence of conflicting information, proof of marriage 
by a copy of the public record of marriage containing 
sufficient data to identify the parties, date and place of 
marriage, and the number of prior marriages if shown on the 
official record along with a certified statement by the 
appellant concerning the date, place, and circumstances of 
the dissolution of any prior marriage may be accepted as 
establishing a valid marriage.  Where there is conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death or a certified copy or abstract of a 
final divorce decree or annulment.  38 C.F.R. § 3.205(a), 
(b).

Where an attempted marriage is invalid by reason of legal 
impediment (such as one party remaining married to another 
person), VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. § 
103(a); 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 
3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 C.F.R. § 3.205(c).

In November 2003, the RO asked the appellant to submit 
evidence to substantiate the recognizing of her as the 
surviving spouse of the decedent.  See also December 2003 VA 
letter to appellant.  In January 2004, the appellant 
submitted a copy of the decedent's certificate of death, a 
copy of her marriage license to the decedent, and a copy of 
her marriage certificate to the decedent.  She also wrote 
that she did not have a copy of the decedent's divorce decree 
from a former spouse.  

Thereafter, the RO asked the appellant to submit additional 
information, to include a statement that she knew of no legal 
impediment to her marriage to the decedent.  This was 
required as she was not established as the decedent's 
dependent when he was alive.  

Although the appellant submitted a statement thereafter, it 
did not reference all of the requested information.  In March 
2006, the RO again asked the appellant to submit additional 
information.  See also July 2006 VA letter and November 2007 
Supplemental Statement of the Case.  

Given the aforementioned development, the Board finds that 
the record does not contain sufficient proof that the 
appellant and the decedent were in a valid marriage at the 
time of his death.  The appellant has not provided a 
statement regarding the dissolution of the decedent's prior 
marriage, nor has she submitted a statement acknowledging 
that she knew of no legal impediment when she married the 
decedent.  Thus, the appellant is not entitled to recognition 
as the surviving spouse of the decedent.  See 38 C.F.R. § 
3.205.

Further, even if assuming, arguendo, that the appellant is 
entitled to recognition as the surviving spouse of the 
decedent, her claim still fails as a matter of law.  In 
general, a surviving spouse of a veteran who served 90 days 
or more during a "period of war" may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2007).  

For the purpose of establishing entitlement to pension, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2007).  With respect to documents 
submitted to establish a creditable period of wartime service 
for pension entitlement, a document may be accepted without 
verification if the document shows the following: (1) service 
of four months or more; (2) discharge for disability incurred 
in the line of duty; or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for 90 days for a line of duty disability.  
38 C.F.R. § 3.203(b) (2007).  

The veteran's DD Form 214 is located within the claims file.  
As referenced above the veteran served in the Army from March 
1962 to January 1963.  

As the appellant's deceased spouse's service was limited to 
peacetime service, the appellant is not eligible for VA death 
pension benefits.  Consequently, the Board finds that there 
is no legal basis for the appellant's claim.  As the law and 
not the evidence is dispositive on this issue, it must be 
denied because of lack of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

This case turns on whether the appellant has established her 
status as the surviving spouse of the decedent and whether 
the deceased spouse had qualifying service for death pension 
benefits.  Absent any evidence from the appellant indicating 
she knew of no legal impediment to her marriage to the 
decedent and that his service was other that peace time 
service, no additional action in this case is needed.  As the 
law is dispositive in this case, the VCAA is not applicable.  

ORDER

Entitlement to death pension benefits, to include recognition 
of the appellant as the surviving spouse, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


